 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers' Union of New Yorkand Vicinity and Gannett Co., Inc. and ErinNews Company and Tara News Company. Cases29-CC-831, 29-CC-832, 29-CC-833, and 29-CC-83429 June 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 October 1983 Administrative Law JudgeHoward Edelman issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Charging Par-ties filed cross-exceptions and briefs in support ofthe cross-exceptions and in answer to the Respond-ent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Newspaper and Mail Deliverers' Unionof New York and Vicinity, Long Island, NewI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.The judge refers to Augi "Spears," whereas the transcript indicates hislast name to be Speirs. Also, at several points, the judge refers to Speirsas a chapel chairman rather than as an assistant chapel chairman. Con-trary to the judge, the record does not clearly establish that Al Gatti,who was involved in the incidents at Erin News and Tara News, was amember of the Respondent. These errors are insufficient to affect the re-sults of our decision.I In adopting the judge's conclusion that the Respondent violated Sec.8(bX4)(i) and (iiXB) of the Act, we find it unnecessary to rely on his find-ing that on II April 1983 Assistant Chapel Chairman Speirs spoke withthe driver of the New York News delivery truck and instructed thedriver not to make the delivery scheduled for Inflight Newspapers, Inc.I In accordance with our usual practice in cases of this kind, we shallprohibit the Respondent from engaging in unlawful conduct against anysecondary employers where an object is to force or require them to ceasehandling, selling, and distributing U.S.A. Today and to cease doing busi-ness with Gannett Co., Inc. See, e.g., Laborers Local 676 (E. B. RobertsConstruction), 232 NLRB 388 fn. 2 (1977).We find it unnecessary to pass on the judge's conclusion that the Re-spondent violated Sec. 8(b)(4)(i) and (ii)(B) of the Act with respect toPelham News Company, since the finding of such additional violationswould not materially affect our Order.271 NLRB No. 11York, its officers, agents, and representatives, shalltake the action set forth in the Order as modified.1. Substitute the following for paragraph 1."1. Cease and desist from in any manner or byany means, including picketing, work stoppages,orders, directions, instructions, requests, or appeals,however given, made, or imparted, or by any likeor related acts or conduct, or by permitting anysuch to remain in existence or effect, inducing orencouraging employees employed by the NewYork Post, New York News, Crescent News Com-pany, Inflight Newspapers Inc., Raritan PeriodicalSales, Inc., New York Times, Princeton-WindsorNews Company, Erin News Company, Tara NewsCompany, or any other persons engaged in com-merce, or in an industry affecting commerce, toengage in a strike or a refusal in the course of theiremployment to transport or otherwise handle andwork on goods, articles, and commodities or toperform services for their respective employer orthreatening, coercing, or restraining the Post,News, Crescent, Inflight, Raritan, Times, Prince-ton, Erin, Tara, or any other employer engaged incommerce, or in an industry affecting commerce,with an object to force Inflight, Princeton, or anyother person to cease handling, selling, and distrib-uting U.S.A. Today and to cease doing businesswith Gannett Co., Inc., and with a further objectof forcing persons doing business with Inflight,Princeton, Erin, and Tara to cease doing businesswith said employers."2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT in any manner or by any means,including picketing, work stoppages, orders, direc-tions, instructions, requests, or appeals, howevergiven, made, or imparted, or by any like or relatedacts or conduct, or by permitting any such toremain in existence or effect, induce or encourageemployees employed by the New York Post, NewYork News, Crescent News Company, InflightNewspapers Inc., Raritan Periodical Sales, Inc.,New York Times, Princeton-Windsor News Com-pany, Erin News Company, Tara News Company,or any other person engaged in commerce, or in an60 NEWSPAPER & MAIL DELIVERERS (GANNETT CO.)industry affecting commerce, to engage in a strikeor a refusal in the course of their employment totransport or otherwise handle and work on goods,articles, and commodities or to perform servicesfor their respective employer or threaten, coerce,or restrain the Post, News, Crescent, Inflight, Rari-tan, Times, Princeton, Erin, Tara, or any other em-ployer engaged in commerce, or in an industry af-fecting commerce, with an object to force Inflight,Princeton, or any other person to cease handling,selling, and distributing U.S.A. Today and to ceasedoing business with Gannett Co., Inc., and with afurther object of forcing persons doing businesswith Inflight, Princeton, Erin, and Tara to ceasedoing business with said employer.NEWSPAPERS AND MAIL DELIVER-ERS' UNION OF NEW YORK AND VI-CINITYDECISIONSTATEMENT OF THE CASEHOWARD EDELMAN, Administrative Law Judge. Thiscase was tried before me in Brooklyn, New York, onJune 1, 2, 3, 27, 29, and 30, 1983.1On April 11, Gannett Co., Inc. (Gannett) filed unfairlabor practice charges against the Newspaper and MailDeliverers' Union of New York and Vicinity (Respond-ent) alleging that Respondent violated Section 8(b)(4)(i)and (ii)(B) of the Act by inducing and encouraging em-ployees of various newspapers and by threatening, coerc-ing, and restraining newspaper wholesalers with anobject of forcing Inflight Newspapers Inc. (Inflight) tocease handling the newspaper U.S.A. Today, publishedby Gannett, or to cease doing business with Gannett.On April 12, Gannett filed additional unfair laborpractice charges against Respondent alleging Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act by in-ducing and encouraging employees employed by RaritanPeriodical Sales Company (Raritan) and by threatening,coercing, and restraining Raritan and Princeton WindsorNews Company (Princeton) with an object to force Rari-tan to cease doing business with Princeton and to forcePrinceton to cease handling U.S.A Today or to ceasedoing business with Gannett.On April 12, Erin and Tara News Company filedunfair labor practice charges against Respondent allegingRespondent picketed the premises of Erin and Tara re-spectively and thereby induced and encouraged employ-ees employed by Erin and Tara and by other employersand threatened, coerced, and restrained Erin and Taraand other employers, where an object was to force theNew York News Inc., herein called the News, to ceasedoing business with Erin and Tara.On April 25, the Regional Director for Region 29issued an order consolidating the above cases and a con-solidated complaint alleging that Respondent had violat-I All dates are 1983 unless otherwise indicated.ed Section 8(b)(4)(i) and (ii)(B) as alleged in charges de-scribed above.2Briefs were filed by counsel for the General Counsel,counsel for Gannett, counsel for Erin and Tara, andcounsel for Respondent. Upon consideration of the entirerecord, the briefs, and my observation of the demeanorof the witnesses, I make the followingFINDINGS OF FACTGannett is a Delaware corporation with its principaloffice located in the city of Rochester, New York. Itmaintains various facilities throughout the State of NewYork including facilities in Harrison and West Nyack,New York, and in other States, where it is and has beenat all times material herein engaged in the publication ofnewspapers, including U.S.A. Today. During the pastyear, which period is representative of its annual oper-ations generally, Gannett held membership in, and sub-scribed to, various interstate news services, publishedvarious syndicated features, advertised various nationallysold products, and derived gross revenues from its pub-lishing in excess of $200,000.Respondent admits and I find that Gannett is, and hasbeen at all times material herein, a person engaged incommerce within the meaning of Sections 2(1), (2), (6),and (7) and 8(b)(4) of the Act.Respondent admits, and I find that it is, and has beenat all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.Gannett commenced distribution of U.S.A. Today, anational daily newspaper, in the New York-New Jerseymarket on April 11. The newspaper is printed andtrucked out of Gannett's facilities at Harrison and WestNyack, New York, by individual independent contrac-tors directly to retail outlets in midtown Manhattan andto wholesalers in other New York City areas, LongIsland, and New Jersey. Gannett employs a standardwholesale agreement with all wholesalers including In-flight, Pelham News Company (Pelham), and Princeton.It was well known throughout the newspaper industryin the New York-New Jersey area for months that thedistribution of U.S.A. Today in that area was to com-mence on April 11. Respondent, its officers, agents,chapel chairmen (shop stewards) and its members gener-ally were well aware of this fact.Respondent admits that at all times material and sinceat least April 11, it had been engaged in a labor disputewith Gannett because the individuals employed by Gan-nett to deliver U.S.A. Today to the retailers and whole-salers in the New York-New Jersey area are not mem-bers of, or represented by Respondent.This case centers upon three wholesalers with whomGannett has wholesale agreements providing for distribu-tion of U.S.A. Today, Inflight, Princeton, and Pelham,2 On April 18, prior to the issuance of the above complaint, the Re-gional Director of Region 29, pursuant to Sec. 10(1) of the Act, filed apetition in the United States District Court for the Eastern District , k-ing injunctive relief. A hearing on the petition was held before JudgeBramwell, and on May 3, Judge Bramwell issued temporary injunctiverelief pending a final determination on the above charges by the Board.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the wholesalers and newspapers who deliver papersto these three aforementioned central wholesalers.The wholesale agreement described above requires thewholesaler to purchase its newspapers for subsequent dis-tribution. In this connection the agreement provides,inter alia, that:The wholesaler agrees that he is not an employeeof U.S.A. Today, and that he will be acting as anindependent contractor.The wholesaler agrees to buy newspapers fromU.S.A. Today for resale within his territory.Inflight is located in Valley Stream, New York, and isengaged in the wholesale distribution of newspapers andmagazines to commercial airlines for distribution on theiraircraft. Inflight employs approximately 60 employeeswho are represented by Local 707, International Brother-hood of Teamsters. Among the publications Inflight re-ceives for daily distribution, in addition to U.S.A. Today,are the New York Times, Daily News, New York Post,and Wall Street Journal. The Post and News are deliv-ered to Inflight directly by the respective newspapers,whose employees are represented by Respondent. TheTimes and Journal are delivered to Inflight by CresentNews Company, a wholesale distributor, whose employ-ees are also represented by Respondent. Inflight receivesits copies of U.S.A. Today directly from Gannett.Princeton is located at Princeton Junction, NewJersey, and is engaged in the home delivery of variousnewspapers including U.S.A. Today, the Times, Post,News, and several New Jersey newspapers. Princeton'semployees are not represented by any labor organization.Princeton receives its papers with the exception ofU.S.A. Today from Raritan, a newspaper wholesalerwhose employees are represented by Respondent. Addi-tionally, Princeton receives one-half of its Times orderdirectly from the Times. Princeton receives its copies ofU.S.A. Today directly from Gannett.Pelham is located at Bruner Avenue, Bronx, NewYork, and is engaged in the wholesale distribution of ap-proximately 26 newspapers and related publications inaddition to U.S.A. Today. Pelham is owned and con-trolled entirely by Joseph Orlando, although Vincent Or-lando, Joseph's brother, and owner of Tara, assists in theoperations of Pelham. Pelham's employees are currentlyunrepresented.There are no common officers, directors, or sharehold-ers or employees between Gannett and Inflight, Prince-ton, and Pelham. Each company directs its own labor re-lations. There is no common ownership of equipment orfacilities. The only relationship between Gannett and thethree aforementioned wholesalers is that each has awholesale agreement to purchase and sell U.S.A. Today.Raritan is a New York corporation maintaining itsprincipal office and place of business in Edison, NewJersey. It is engaged in the wholesale distribution ofnewspapers in the Edison-Princeton, New Jersey, area.Its drivers are members of and represented by Respond-ent.Respondent contends that Tara and Erin constitutewith Pelham a single employer.Tara is wholly owned and operated by Vincent Orlan-do. Tara is a wholesaler for the News delivering thenewspaper to home subscribers and is located at Middle-town Road, Bronx, New York. Tara distributes theNews in the Pelham Bay section of the Bronx pursuantto an agreement with the News. Tara does not distributeU.S.A. Today. Tara utilizes independent contractors forits distribution of newspapers and thus employs no em-ployees within the meaning of the Act. Tara receives itsdelivery of News directly from the newspaper.Erin is wholly owned and operated by Andrew Orlan-do, brother of Vincent and Joseph. Erin is a wholesalerfor the News, delivering the newspaper to home sub-scribers, and is located in the same facility as Tara. Erindistributes the News in the South Bronx area. Erin simi-larly does not distribute U.S.A. Today uses independentcontractors for its distribution, and receives its deliveryof News directly from the newspaper.The April 10 Union MeetingJoseph Cotter, Respondent business agent, testifiedthat on April 10 he and various other business agents in-cluding Arthur Wittenberg attended a meeting of Re-spondent's officers and agents called by Respondent'spresident Murray Schwartz. According to Cotter'shighly incredible testimony,3Schwartz called this meet-ing to discuss with Respondent's representatives allegedpicketing by other labor organizations that was anticipat-ed at various wholesalers' facilities who were scheduledto receive U.S.A. Today for distribution, i.e., Inflight,Princeton, and Pelham. There is no evidence that otherlabor organizations had a labor dispute with these whole-salers. Based on the events described below I concludesuch meeting was called to discuss Respondent's strategyin preventing delivery of other papers supplied to suchwholesalers by drivers represented by Respondent.The Events at InflightAbout 3:50 a.m. on the morning of April 11, Supervi-sor Mark Hampton arrived at the Inflight facility. Nor-mally the Post has been delivered by 1:30 a.m. and isdropped off at Inflight's loading platform. Hamptonnoting the absence of the Post delivery called FredHerb, Post circulation manager, and informed him aboutthe nondelivery. Herb told Hampton that the Post driverhad not delivered the Post that night claiming there wasa picket line at Inflight's facility. Hampton informedHerb that there was no picket line at Inflight. However,Herb explained that it was too late at this time to attemptredelivery.Herb testifed that the Post management had knowl-edge that there might be problems with delivery becauseApril 11 was the date that U.S.A. Today was to begincirculation in the New York area. In this connection,Herb testified that he had observed Respondent's presi-dent Schwartz and Business Agents Arthur Wittenbergs I found Cotter to be an incredible witness whose testimony is largelyfabricated and who is generally unworthy of belief. Cotter's credibility isdiscussed in detail below.62 NEWSPAPER & MAIL DELIVERERS (GANNETT CO.)and Joseph Cotter at the Post talking to employees aboutI hour before the Inflight run was to leave.Shortly after Hampton's conversation with Herb,Mario Milone, general foreman from the News plant inBrooklyn, arrived with his assistant, John Succoss. In-flight receives its News directly from the Brooklynplant. Milone testified he had been sent to Inflight by hissupervisor, Michael Hulahan, because it was anticipatedthat there would be problems with the delivery to In-flight because Inflight was to commence distributingU.S.A. Today. As Milone approached the Inflight facili-ty he observed Augie Spears, assistant chapel chairmanfrom the News' Brooklyn plant, in an automobile parkedin the immediate vicinity of Inflight's facility. Spearsshould have been at work in the News' Brooklyn plant.After passing Spears, Milone heard the sound of hornsbehind him and glanced in his rear view mirror. At thistime he observed the News truck heading for Inflightstopped in the street, flanked on each side by an automo-bile. Milone was unable to identify the automobiles ordrivers or other passengers in view of the darkness andhis distance from them. He did observe the News truckturn away and leave the area without making a deliveryat Inflight.Spears' testimony as to the reason for his presence atInflight is so unbelievable that in deference to his posi-tion with Respondent and to the oath he took before tes-tifying I will assume he was merely pulling my leg.Spears testified that he was working in the Brooklynplant in the early morning hours when he observedMilone and Succoss leave the plant. Spears testified thatwithout further inquiry and without requesting permis-sion from a supervisor he left the plant, got in his car,and followed Milone and Succoss because he believedthat their leaving the plant meant there was a problemwith a driver. However, Spears admitted that if therehad been a problem with a driver, as chapel chairman itwould have routinely been brought to his attention.Moreover, Milone credibly testified that it is not unusualfor him to leave the plant on business during workinghours.It must be noted that the drive from the Brooklynplant to the Inflight facility takes at least 20 minutes evenwithout traffic. Spears admitted that he could have over-taken Milone and asked him if there was a problem butchose without reason not to do so. Spears further admit-ted that at some point, well before reaching the Inflightfacility, he stopped following Milone and took a shortcut to Inflight reaching the facility before Milone. Al-though Spears admits that at the point he stopped fol-lowing Milone, Milone might have been heading for anumber of other dealers in the direction he was travel-ing, he believed Milone's destination was Inflight with-out any plausible explanation for such belief.Spears then testified on direct examination that whenhe arrived at Inflight he observed, as did Milone, theNews truck surrounded by two cars and then observedthe truck leave the vicinity of Inflight. Spears testifiedthat he followed the News truck driven by Respondentmember Larry Hanson, caught up with it, pulled Hansonover, and asked him what happened. Spears testifiedHanson told him he had been threatened (no specificthreat was stated) by unknown persons for unknown rea-sons not to make the delivery. However, neither Hansonnor Spears reported this alleged threat to the police or tothe News.4Moreover, although Spears testified the sole reason forhis presence at Inflight was because of a suspecteddriver-related problem, Spears remained at the Inflightfacility after Hanson left, and never questioned Miloneabout any such suspected problem. In fact, Spears waspresent at Inflight when U.S.A. Today was deliveredand spoke with U.S.A. Today marketing mangagerRobert Palmer, who accompanied the U.S.A. Today de-livery and with whom he was acquainted. Palmer tes-tifed that Spears told him he did not like the paper(U.S.A. Today) being nonunion because Respondentmembers were being denied work opportunities.Based on an analysis of the events at Inflight on April11 and 12, the events at Raritan, Princeton, Erin, andTara described below, and the testimony of Milone andSpears, I conclude, contrary to Spears' testimony, thathe was present at Inflight to insure that there was no de-livery of newspapers by trucks driven by Respondentmembers, and that it was he and other unknown individ-uals who instructed Hanson not to deliver the News andprevented the delivery of the Post, Times, and Journalon April 11 as described below.Shortly after the delivery of U.S.A. Today, about 5a.m. the Crescent truck arrived at the Inflight facility.However, the driver, a Respondent member, drove pastthe plant and left without making a delivery. At thispoint, Inflight Supervisor Hampton called Crescent andspoke to Cresent Foreman Bert Hefferman and told himof the failure by the Crescent driver to make his deliv-ery. Hefferman told Hampton that his driver called andtold him he did not deliver because there was a picketline at Inflight.Hefferman, a member of Respondent, testified that ear-lier in the morning of April 11, about 1 a.m., he was vis-ited by Respondent's business agent Arthur Wittenberg.Wittenberg asked Hefferman who was handling the In-flight run. Hefferman told him the driver assigned to therun was John Cash. Wittenberg told Hefferman that heexpected a picket line at Inflight and that he would notallow his members to take unnecessary risks. He thentold Hefferman that he did not want any papers deliv-ered to Inflight. Hefferman told Wittenberg he wasgoing to send the papers but would leave it up to thedriver whether to cross a picket line. A few minuteslater Hefferman observed Wittenberg engaged in a con-versation with driver Cash.Following these events described, Inflight informedGannett that it would cease distribution of U.S.A. Todayuntil further notice.I conclude that Respondent, through its agents, wasdirectly responsible for the nondeliveries of newspapersat Inflight on April 11. This is clearly established by theevents which occurred at Inflight on April 12.On April 12, Inflight Foreman Hampton arrived at theInflight facility at 4 a.m. On arrival, Hampton observed a4 Hanson was not called as a witness by Respondent.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcar parked by the delivery entrance to Inflight with apicket sign on the windshield which stated, "Notice tothe public, this Company does not hire NMDU [Re-spondent] employees." Hampton observed that the Posthad not been delivered. Hampton called Fred Herb atthe Post and told him of the nondelivery. Herb told himthat delivery was not made because there was a picketline at Inflight.Milone of the News arrived several minutes afterHampton. He observed the car and picket sign and addi-tionally recognized the four men in the car. They wereSpears, John Braccoto, Respondent chapel chairmen atCrescent, and James DiMarzo and George Schofield,News drivers and members of Respondent.Milone entered the Inflight facility and was informedby Hampton that Inflight had ceased handling U.S.A.Today. Shortly thereafter Milone approached Spears andinformed him that Inflight was no longer handlingU.S.A. Today. Spears told Milone that a foreman's wordwas not good enough and that he needed "to see thetruck [U.S.A. Today] turned away." Milone went insideInflight and called Daniel Lehner, vice president of In-flight, and told him of his conversation with Spears.Lehner asked to speak with Spears. Milone went outsideanid asked Spears to come to the phone. Spears complied.Spears identified himself to Lehner as a chapel chairmanof Respondent. He told Lehner that Respondent's actionswere not directed to Inflight but that the dispute was be-tween Respondent and Gannett. Lehner informed Spearsthat he had ceased doing business with Gannett and wasno longer handling U.S.A. Today. Spears replied that hecould not take Lehner's word but would have to see thetruck turned away. Spears then returned to the picketline.A short time later, the News truck driven by LarryHanson drove up to the Inflight facility. The four picketsdescribed above including Spears and Braccato, Re-spondent chapel chairmen, carrying individual picketsigns were joined by a second group of four or five indi-viduals who had driven up and parked outside the In-flight facility shortly before the arrival of the Newstruck. This group approached Hanson who had stoppedhis truck. Members of the group spoke to Hanson, wholeft without making a delivery.A short time later the Crescent truck arrived at the In-flight facility. The pickets, led by Spears brandishing apicket sign, approached the Crescent driver who similar-ly left without making a delivery.About 6 a.m., Hampton strolled outside and spoke toSpears. During the course of this conversation Spears re-iterated Respondent's position that its actions had noth-ing to do with Inflight but rather because Inflight washandling a nonunion paper and Respondent wanted thejobs of the U.S.A. Today drivers.As a result of Respondent's picketing and inducementsto drivers described above, Inflight did not resume busi-ness with Gannett and delivery of U.S.A. Today untilMay 3, when a temporary injunction issued.The Events at Raritan and PrincetonAs set forth above, Raritan is a newspaper wholesalerwith its facility in Edison, New Jersey. Its drivers arerepresented by Respondent. Among its customers isPrinceton for whom it delivers the News, Post, Times,and certain New Jersey papers.At midnight on April 11, Paul Cavallaro, assistantforeman at Raritan, arrived at the Raritan facility. Whenhe arrived he observed that Respondent's business agentJoseph Cotter was present. A few minutes after his arriv-al, driver Jim Cavallaro, a member of Respondent, toldhim that he had been instructed by Cotter not to load ordeliver any newspapers to Princeton. Paul Cavallaro in-structed the driver to load the delivery for Princeton.Foreman Cavallaro then went over to Cotter andasked him what the problem was. He told Cotter he hadinstructed his driver to make the Princeton delivery.Cotter replied that he believed there might be picketingat Princeton and that in the interest of safety he did notwant the driver to attempt delivery. He demanded thatno papers for Princeton be loaded on the truck. Theforeman told Cotter that he intended to load the truckwith the Princeton delivery, but that he could notcompel the driver to cross a picket line. Cotter insistedthat the Princeton delivery not be loaded on the truck.Foreman Cavallaro called Gary Hertzfield, Raritan'spresident of labor relations who asked to speak to Cotter.Cotter told Hertzfield that no papers would be loadedfor Princeton and that any attempt to make a delivery toPrinceton would result in no papers leaving the plant. Ashort time later Raritan owner Howard Gefand calledand asked to speak with Cotter. Gefand had been noti-fied of the Princeton problem by Foreman Cavallaro.Foreman Cavallaro credibly testified that Cotter toldGefand that no papers would be loaded for Princeton be-cause the driver might be put in jeopardy. At this point,Cotter, for the first time, complained that the plant wasfilthy and unusually littered with papers and if it was notcleaned up he would shut the place down. In fact, thefloor of the plant is generally littered with paper wrap-pings, etc. However, it is admitted that the floor wassomewhat more littered than usual on the morning ofApril 11 as the result of a failure to clean up properlythe day before.Following Gefand's conversation with Cotter, Gefandcontacted Richard Adelman, the contract arbitratorunder the parties collective-bargaining agreement and setup a conference call with Cotter and Foreman Cavallaro.Cavallaro explained the problem to Adelman. Cotterthen told Adelman that he did not want the delivery togo out to Princeton because he feared for the safety ofthe driver and if the Company pressed the issue hewould shut down the shop because the floor was a mess.Adelman ordered Respondent to deliver the papers toPrinceton and ordered Raritan to clean up the floor.Notwithstanding the order of arbitrator Adelman,Cotter walked on the floor and pulled the shop. The em-ployees responding to Cotter's orders stopped work.A short time later Hertzfield, Raritan's labor relationsofficial, came to the Raritan facility. He observed theshutdown and spoke to Cotter. Cotter told Hertzfieldthat the employees would not return to work if Raritanintended to deliver to Princeton. Cotter reiterated hisconcern for the men in connection with a picket line at64 NEWSPAPER & MAIL DELIVERERS (GANNETT CO.)Princeton. Hertzfield told Cotter he did not believe therewas a picket line at Princeton but if there was the driverwould not be required to cross it. Hertzfield then askedwhat Respondent wanted in order to get the men toreturn to work. Cotter replied that he wanted Hertz-field's guarantee that there would be no delivery toPrinceton. Hertzfield agreed and Cotter ordered the em-ployees back to work.In response to Hertzfield's question Cotter never men-tioned the condition of the floor. At the time Cotter or-dered the employees back to work the condition of thefloor was unchanged.Cotter's testimony as to the events of April 11 contra-dicts that of Paul Cavallaro and Hertzfield in various sig-nificant aspects. However, I find Cotter's testimony evenmore unbelievable than that of Spears. Indeed, I findCotter's testimony to be generally incredible and fabri-cated, and I therefore have discredited it whenever itcontradicted the credible testimony of Cavallaro andHertzfield.An example of Cotter's unbelievable testimony is hisattempt to explain why he believed there were pickets atPrinceton. He testified that he was aware of a labor dis-pute with Braunigar News Company and an unidentifiedTeamsters local and since Braunigar did business withPrinceton he believed there might be pickets at Prince-ton. However, when questioned at great length duringcross-examination, Cotter was unable to explain whyTeamsters pickets who had no dispute with Princetonmight picket Princeton. Moreover, he admitted he madeno attempt to ascertain whether there were in fact pick-ets at Princeton although he could have easily verifiedthis by visiting Princeton which was not far from Rari-tan or by making appropriate phone calls. Moreover, henever mentioned the Braunigar dispute during his con-versations with Raritan officials or arbitrator Adelman.In fact, there were no pickets at Princeton on April 11.Cotter's testimony that the work stoppage at Raritanwas entirely due to the condition of the floor is obvious-ly fabricated. Cotter testified that the work stoppage wasnot related to any demand that Raritan not deliver toPrinceton because the men returned to work after the ar-bitrator's order that Raritan clean up the floor. Yet, thecredible testimony of Hertzfield and Cavallaro establishthat the work stoppage took place after the arbitrator or-dered Raritan to clean up the floor and Respondent topermit the delivery to Princeton. Moreover, Cotter's con-tention that the condition of the floor triggered the workstoppage is totally inconsistent with the fact that Cotterdid not permit the employees to return to work untilHertzfield agreed not to attempt a delivery to Princeton.In this connection, Cotter admitted that no cleanup tookplace after the employees returned to work, althoughsupposedly this was the reason for calling the work stop-page.I conclude that Cotter called the work stoppage solelybecause Raritan was going to deliver newspapers toPrinceton and that such work stoppage was called off byCotter only when Hertzfield assured Cotter that thePrinceton delivery would not be attempted.On April 11, during the afternoon, Raritan obtained atemporary restraining order requiring Respondent tocomply with the arbitrator's award.On the morning of April 12, the Princeton deliverywas loaded and driver Jim Cavallaro left for Princeton.When he arrived at Princeton he was approached byseveral unidentified pickets and refused to cross thepicket line and so Princeton did not receive its deliveryfrom Raritan.Late that night a driver from Princeton went toPrinceton Circle to meet the Times truck to pick up aTimes delivery. When the Times truck arrived at Price-ton Circle, several unidentified men approached theTimes driver Larry Murphy. After they left, Murphytold Princeton's driver to have his boss "call MurraySchwartz" to straighten things out.The Events at Erin and TaraDuring the late night hours of April 10, Respondent'sbusiness agent Arthur Wittenberg spoke to the Newsmanager Michael Hulahan of the News' Manhattan plantand informed Hulahan that he expected pickets at the"Ryan" and "Orlando" outlets because they were distrib-uting U.S.A. Today.5Wittenberg further told Hulahanthat he was telling his people not to cross any picketline. As a result of this conversation Hulahan went to theRyan location and dispatched Rober Callucci, a supervi-sor employed at the News' Manhattan plant, to Erin andTara.At 3 a.m. Hulahan was present at the Ryan location.He observed the News truck drive up to the facility andobserved the News' Manhattan plant chapel chairmanBritton get out of a car parked at the Ryan facility witha picket sign and approach the News driver. The driverdrove off without making the delivery to Ryan. Hulahanthen proceeded to the Erin-Tara facility. He arrived ashort time later and met Callucci. At this time both menobserved the News' Manhattan plant assistant chapelchairman Robert Frantangelo and Al Gatti, employed bythe News and a member of Respondent in a car parkedby Erin and Tara. Shortly afterward the News truckpulled up to Erin-Tara. Gatti and Frantangelo got out oftheir car and approached the News truck bearing apicket sign. The truck pulled away without making a de-livery.On April 12 through 15, the News truck drove pastErin-Tara without making a delivery although therewere no pickets present.6When the News driver wasasked by News supervisors Joseph Gell and DanielGreenberg why he failed to make the deliveries, he re-plied he had been instructed by business agent Witten-berg not to do so.I The Ryan outlet is a wholesaler similar to Erin and Tara. It was notalleged as a secondary in this proceeding. The reference by Wittenbergto the "Orlando" outlets, as the facts establish, was a reference to Erinand Tara.6 Respondent's counsel contended in his opening statement that Rep-sondent failed to make deliveries to Erin and Tara for a period of timeafter April 15 because of alleged threats of physical harm by the Orlan-dos. However, Respondent did not introduce any evidence to supportthis contention.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsRespondent contends that it was not responsible forthe failure of Inflight to receive its deliveries on April 11and 12; that the work stoppage at Raritan was caused en-tirely by the dangerous condition of the work floor; thatRaritan and Respondent mutually agreed not to deliverpapers to Princeton because there was mutual concernfor the safety of the Raritan drivers in connection withalleged picketing at Princeton; that papers were not de-livered to Princeton Circle on April 12 because of thepresence of unknown pickets, not associated with Re-spondent; and that the nondeliveries to Erin and Tarawere due solely to alleged threats by the Orlandos toRespondent drivers.To believe Respondent's contention in view of all ofthe credible evidence, both direct and circumstantial, onewould have to be so naive as to believe that babies aredelivered by the stork.To begin, it was well published, months prior to April11, that U.S.A. Today would begin circulation in themetropolitan area on April 11, and nobody was moreaware of this than Respondent. In this regard Respond-ent admits it was engaged in a labor dispute with Gan-nett because the drivers employed by Gannett to deliverU.S.A. Today to the various wholesalers were not mem-bers of or represented by Respondent. Moreover, there isnot a scintilla of evidence in the record of any labor dis-pute between Gannett, any of the wholesalers describedherein, and any other labor organization. Therefore, Iconclude there is no labor organization other than Re-spondent who would have any reason to exert pressureon these wholesalers to cease doing business with Gan-nett, other than Respondent.Both the circumstantial and direct eivdence establishthat Respondent was solely and directly responsible forthe failure of Inflight, Princeton, Erin, and Tara to re-ceive papers normally delivered by Respondent. Wherethere is an absence of direct evidence as to Respondent'sresponsibility for the above delivery stoppage, there isabundant circumstantial evidence to establish such re-sponsibility. The Board has long held that ircumstantialevidence is admissible to establish union responsibility forunlawful secondary activity. Electrical Wbrkers IBEWLocal 25 (New York Telephone), 162 NLRF 703, 718-719(1967). In this case the Board held that the absence ofdirect evidence was not determinative of the question ofthe union's responsibility, and circumstantial evidencecould be used to establish such responsibility.On April 10, Respondent's president Schwartz and hisfellow officers and agents met. According to the incredi-ble testimony of Cotter, the meeting was called to dis-cuss alleged picketing of U.S.A. Today planned by othernewspaper-related unions. For reasons set forth above. Ihave found Cotter to be an incredible witness, entirelyunworthy of belief. The evidence failed to establish pick-eting or participation by any labor organization in con-nection with the wholesalers herein (Inflight, Princeton,Erin, and Tara) or any dispute or other reason why suchlabor organizations would want to cause a stoppage ofdeliveries to such wholesalers. Accordingly, I concludethis meeting was called to map out strategy to halt alldeliveries of papers to these wholesalers usually deliv-ered by drivers represented by Respondent. That themeeting was for such purpose is evidenced by the factthat on April 11 and thereafter these deliveries were notmade.Respondent's plan to cause a cessation of deliveries isfurther evidenced by the unusual meeting of various Re-spondent's officials including Arthur Wittenberg and As-sistant Chapel Chairman Frantangelo at the New YorkNews plant on the morning of April 11. The New YorkNews failed to make its scheduled delivery on April 11to Erin and Tara. Later that same night Wittenberg toldCrescent Foreman Hefferman that there would be pick-eting at Inflight and he did not want to see anyone gethurt. This is an obvious appeal to Hefferman not to sendthe Inflight delivery. When Hefferman refused, Witten-berg spoke to the driver, Cash, scheduled to make thedelivery. I conclude the purpose of this conversation wasto instruct Cash to drive to the Inflight facility, but tocontinue on without making a delivery which is exactlywhat happened.Also on the night of April 11, Spears, the chapelchairman at the News' Brooklyn plant, raced out to In-flight taking shortcuts to insure that he reached the In-flight facility before his supervisor or Milone so that hecould contact his driver to insure that no News deliverywas made notwithstanding Milone's presence at Inflight.I have no doubt that it was Spears who spoke withdriver Hanson and instructed him not to make the In-flight delivery. As set forth above, I completely discreditSpears' testimony and his denials to the contrary. I alsodiscredit Hanson's assertion that he failed to make thedelivery because unknown persons threatened him. Inthis regard there was no reason for anyone to make suchthreats, nor were they reported to the police.An examination of the direct evidence in this case es-tablishes with absolute certainty Respondent's responsi-bility for the stoppage of the above deliveries as well asthose discussed below.In this connection, on April 12 at Inflight's facility,Spears returned with other pickets and was observedturning away the News and Cresent deliveries. His state-ment to Lehner and Hampton, Inflight representatives,that he "could not" allow deliveries until he saw aU.S.A. Today turned away by Inflight establishes notonly the object of Respondent's actions but that he wasacting pursuant to instructions of higher Respondent offi-cers and representatives.The work stoppage ordered by Cotter at Raritan wascalled, in my opinion, solely to cause Raritan to agreenot to deliver its papers to Princeton. As set forth in mydiscussion concerning Cotter's credibility, the conditionof the floor at Raritan was not brought up by Cotteruntil Raritan officials, Cavallaro and Hertzfield, refusedto accede to Cotter's demand that there be no deliveryto Princeton. It was only after the arbitrator ordered thatRespondent permit Raritan to make its usual delivery toPrinceton that Cotter called the work stoppage. Further,the work stoppage was ended only after Raritan agreednot to deliver its papers to Princeton. At the time thework stoppage concluded, no floor cleanup had takenplace.66 NEWSPAPER & MAIL DELIVERERS (GANNETT CO.)Similarly, on April 12, when Princeton sent its driverto pick up that portion of the Times delivered to Prince-ton Circle directly by the Times, pickets approached theTimes driver who thereafter refused to make the deliv-ery telling the Princeton driver to have his boss callMurray Schwartz, Respondent's president, to straightenout the problem.Similarly, Respondent's responsibility for the failure ofthe News to deliver to Erin and Tara is directly estab-lished when the News truck pulled up at the Erin-Tarafacility and Assistant Chapel Chairman Frantangelo andanother picket carrying a picket sign warned the truckaway.Respondent contends that it made no deliveries to Erinand Tara after April 11 because of alleged threats to theNews driver by the Orlandos. However, Respondentsubmitted no evidence in support of this contention and Itherefore reject it.Accordingly, I conclude that all deliveries of new-papers which were scheduled for Inflight, Princeton,Erin, and Tara on April 11 and thereafter as set forth inthe facts herein were not delivered as a result of instruc-tions to its members by Respondent representatives andas the result of a work stoppage at Raritan called by arepresentative of Respondent and as a result of picketlines at various times at Inflight, Princeton Circle, andErin-Tara, authorized by Respondent.Respondent additionally contends that its chapel chair-men, Spears and Frantangelo, are not agents of Respond-ent, so that their actions are not attributable to Respond-ent. Respondent does not deny that business AgentsCotter and Wittenberg and President Schwartz areagents. In Electrical Workers IBEW Local 3 (New YorkTelephone), 193 NLRB 758 (1971), enfd. 467 F.2d 1158(2d Cir. 1972), the Board held that under Section 8(b) ofthe Act, a union is responsible for the acts of its shopstewards as agents. In a prior case involving Respondent,Newspaper & Mail Deliverers (Berger Corp.), 175 NLRB386, 387 (1969), the Board held that chapel chairmenwere the equivalent of shop stewards and were agents ofthe Union. Moreover, the actions of Spears and Frantan-gelo were entirely consistent with Respondent objectivesand its course and conduct throughout this entire labordispute. Teamsters Local 456 (Harvey Corp.), 142 NLRB1409, 1411 (1963). Further, Respondent failed to disavowany action taken by its agents. Electrical Workers IBEWLocal 3 (Northern Telecom), 265 NLRB 213 (1982).Section 8(b)(4) of the Act, the so-called secondaryboycott section, makes it unlawful for a labor organiza-tion to exert, by picketing or other inducement, pressureon an employer with whom it has no dispute, when anobject is that of forcing such employer to cease doingbusiness with an employer with whom the labor organi-zation does have a labor dispute. The statute was draftedso as to preserve the traditional right of a labor organiza-tion to engage in a "primary strike" or picketing or otheractivity aimed at the so-called primary employer withwhom the labor organization has a dispute while protect-ing from involvement in such dispute "neutral" or so-called secondary employees. NLRB v. Denver BuildingTrades Council, 341 U.S. 675, 692 (1951); National Wood-work Manufacturers Assn. v. NLRB, 386 U.S. 612, 645(1967).For example, if a union has a labor dispute with amanufacturer it can strike or picket the manufacturer atits facilities, but cannot strike or picket the manufactur-ers' suppliers or the retailer to whom the manufacturerships its products when an object is to force such suppli-er or retailer to cease doing business with the manufac-turer. Carrier Air Conditioning Co. v. NLRB, 547 F.2d1178, 1192 (2d Cir. 1976), cert. denied sub nom. SheetMetal Workers Local 28 v. Carrier Air Conditioning Co.,431 U.S. 974 (1977).However, the Board and the courts have held that anotherwise neutral employer may lose the protection ofthe secondary boycott provision of the Act if such em-ployer becomes "allied" with the primary employer insuch a manner that he ceases to be a "neutral" entitled toprotection of the Act. Under the "ally doctrine" an em-ployer may lose his neutral status (a) if he performs"struck work" for the primary employer, that is, workthat he would not have performed "but for" the strike atthe primary employer's facility, Teamsters Local 959(Odom Corp.), 266 NLRB 834 (1983), or (b) if the pri-mary and secondary are so closely integrated that they inessence constitute a single employer. NLRB v. TeamstersLocal 810, 460 F.2d 1, 5 (2d Cir. 1972); Teamsters Local639 (Poole's Warehousing), 158 NLRB 1281, 1286 (1966).In either case the burden is on the union to demon-strate the existence of an ally relationship. TeamstersLocal 959, supra.Respondent does not contend that any of the wholesal-ers (Inflight, Princeton, and Pelham) are performingstruck work for Gannett, nor is there any eivdence thatsuch is the case. Respondent does contend that Gannettand Inflight, Princeton, and Pelham are so closely inte-grated so as to become a single employer performing a"straight line" operation. In connection with Pelham,Respondent further contends that Erin, Tara, andPelham constitute a single employer.In order to establish the "straight line" operation be-tween Gannett and the wholesalers, Respondent must es-tablish (I) common ownership; (2) common management;(3) centralized control of labor relations; and (4) interre-lationship of operations. NLRB v. Teamsters Local 810,supra; Graphic Arts Local 262 (London Press), 208 NLRB37, 39 (1973). None of the above factors are consideredin isolation. The Board "weighs all of them to determinewhether in fact one employer is involved in or is whollyunconcerned with the labor disputes of the other." RetailClerks Local 1001 (Land Title Insurance), 226 NLRB 754,756 (1976).Applying these considerations to the relationship be-tween Gannett and the wholesalers, Inflight, Princeton,and Pelham fails, entirely, to support Respondent's con-tention. There is absolutely no eivdence of commonownership or financial control between any of thewholesalers and Gannett. As to any financial control be-tween Gannett and the wholesalers, the standard con-tract between these parties and the testimony of the vari-ous employer representatives establish that the wholesal-ers buy their papers from Gannett and are entitled to all67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe profits, or losses, as the case may be, from the distri-bution of their papers. The contract between Gannettand the wholesalers establishes an arms-length businessrelationship.The evidence also fails to establish any common man-agement. There is no evidence that the supervisors orrepresentatives of Gannett hold any position or possessauthority concerning any of the wholesalers operations,or vice versa. Rather, the eivdence establishes that Gan-nett and the wholesalers each have separate and totalcontrol over their operation.There is no evidence that the labor relations betweenGannett and the wholesalers are in any way centralizedor connected. Each company retains total control as tohiring and firing employees and establishing their condi-tions of employment.There is also no evidence of any interchange of em-ployees or equipment as between Gannett and any of thewholesalers. Rather the evidence establishes that the em-ployees of their respective employers work entirely forand are paid by such employer.Additionally, all of the above companies maintain sep-arate bank accounts, financial records, and separate fa-cilities, and operate in separate geographical areas.Respondent apparently bases its contention as to astraight line operation between Gannett and the whole-salers on the principle that Gannett is dependent on thesewholesalers for the distribution of its papers; that thepapers published by Gannett are useless unless distribut-ed, and that because of this dependence on the wholesal-ers for such distribution, the wholesalers form a straightline operation with Gannett and thus an ally. To statethis contention is to reject it. Under this reasoning, if Re-spondent had a dispute with the Times it could picketany of the above wholesalers, all of whom distribute theTimes, or any wholesaler in the entire United States.Under this theory a union engaged in a labor disputewith a supplier of raw materials could picket the manu-facturer supplied by such supplier and the retailer towhom the manufacturer sells his products. In short, theeffect of Respondent's contention would be to repealSection 8(b)(4) of the Act.Accordingly, I conclude that in connection with Re-spondent's primary labor dispute with Gannett, Inflight,Princeton, and Pelham are neutral secondary employers.In view of Respondent's contention that any action takenagainst Erin and Tara was that they and Pelham consti-tuted a single employer, and in view of my finding thatPelham is a neutral secondary employer, it follows, and Iconclude that Erin and Tara are also neutral secondaryemployers. I also find that Crescent, Raritan, the Times,Post, and News are neutral secondary employers. Re-spondent does not dispute this finding.I further find that on April 11 and thereafter as setforth above, Respondent induced and encouraged em-ployees employed by the Post, News, Crescent, Inflight,Raritan, Times, Princeton, Erin, Tara, and Pelham toengage in a strike or a refusal in the course of their em-ployment to transport or otherwise handle and work ongoods, articles, and commodities and to perform servicesfor their respective employer and thereby threatened, co-erced, and restrained the Post, News, Crescent, Inflight,Raritan, Times, Princeton, Erin, Tara, and Pelham withan object to force Inflight, Princeton, and Pelham tocease handling, selling, and distributing U.S.A. Todayand to cease doing business with Gannett, with whom ithas a primary dispute, and with a further object of forc-ing persons doing business with Inflight, Princeton, Erin,and Tara to cease doing business with said employers,and that by engaging in such conduct with said objects,Respondent violated Section 8(b)(4)(i) and (ii)(B) of theAct.CONCLUSIONS OF LAW1. Gannett is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By picketing and causing work stoppages and byotherwise inducing and encouraging employees em-ployed by the Post, News, Crescent, Inflight, Raritan,Times, Princeton, Erin, Tara, and Pelham to engage in astrike or a refusal in the course of their employment totransport or otherwise handle and work on goods, arti-cles, and commodities and to perform services for theirrespective employer and thereby threatening, coercing,and restraining the Post, News, Crescent, Inflight, Rari-tan, Times, Princeton, Erin, Tara, and Pelham with anobject to force Inflight, Princeton, and Pelham to ceasehandling, selling, and distributing U.S.A. Today and tocease doing business with Gannett, with whom it has aprimary dispute, and with a further object of forcing per-sons doing business with Inflight, Princeton, Erin, andTara to cease doing business with said employers, and byengaging in such conduct with said objects, Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the Act.THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend that itcease and desist therefrom, and take certain affirmativeaction necessary to effectuate the policies of the Act.On the foregoing findings and conclusions and on theentire record in this case, I issue the following recom-mended7ORDERThe Respondent, Newspaper and Mail Deliverers'Union of New York and Vicinity, Long Island, NewYork, its officers, agents, and representatives, shall1. Cease and desist from in any manner or by anymeans including picketing, work stoppages, orders, direc-tions, instructions, requests, or appeals, however given,made, or imparted, or by any like or related acts or con-duct, or by permitting any such to remain in existence oreffect inducing or encouraging employees employed byI If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.68 NEWSPAPER & MAIL DELIVERERS (GANNETT CO.)the New York Post, New York News, Crescent NewsCompany, Inflight Newspapers Inc., Raritan PeriodicalSales, Inc., New York Times, Princeton-Windsor NewsCompany, Erin News Company, Tara News Company,Pelham News Company, or any other person engaged incommerce or in an industry affecting commerce toengage in a strike or a refusal in the course of their em-ployment to transport or otherwise handle and work ongoods, articles, and commodities or to perform servicesfor their respective employer or threatening, coercing, orrestraining the Post, News, Crescent, Inflight, Raritan,Times, Princeton, Erin, Tara, Pelham or any other em-ployer engaged in commerce or in an industry affectingcommerce, with an object to force Inflight, Princeton,and Pelham to cease handling, selling, and distributingU.S.A. Today and to cease doing business with GannettCo., Inc. and with a further object of forcing personsdoing business with Inflight, Princeton, Erin, and Tara tocease doing business with said employers.88 Charging Parties Gannett, Erin, and Tara seek a broad order whichwould apply to a primary dispute with Gannett or any other employer.Such so-called double-ended broad orders have been issued where theunion has been a perpetual violator of this section of the Act. However,the only prior violation of this section of the Act committed by Respond-ent was in 1968. See Newspaper & Mail Deliverers (Bergen Corp.), 175NLRB 386 (1969). Under these circumstances, I am unable to concludethat Respondent is a perpetual violator and that such a broad order iswarranted.2. Take the following affirmative action necessary toeffectuate the purposes of the Act.(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix."9Copies ofthe notice, on forms provided by the Regional Directorfor Region 29, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(b) Furnish the Regional Director for Region 29 withsigned copies of the aforesaid notice for posting at Gan-nett, the Post, News, Crescent, Infiight, Raritan, Times,Princeton, Erin, Tara, and Pelham should they be will-ing, at all places where notices to its employees are cus-tomarily posted.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."69